Citation Nr: 0917465	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1997 to June 1997, August 2000 to May 2001 and 
June 2006 to September 2007.
  
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case was remanded in July 2004 and August 2005 for 
additional evidentiary and procedural development.  The case 
has been returned to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Referred issues

In November 2007, the Veteran raised the claims of 
entitlement to service connection for a left shoulder 
disability and bilateral carpal tunnel syndrome.  These 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

The Board regrets again remanding the claim; however, for 
reasons expressed immediately below additional evidentiary 
development is required.

Reasons for remand

Service records

Review of the claims folder demonstrates that there are 
service medical records related to the Veteran's first two 
periods of active duty in the Army associated with the claims 
folder.  The Veteran's third period of active duty occurred 
during the course of the appeal.  He has submitted records 
from this period of service; however, it is unclear whether 
said records are complete.  Upon remand, any additional 
service records should be obtained.
VA examination 

The medical evidence which is currently of record does not 
fully address all of the questions which are posed by the 
facts.  In particular, the relationship between the Veteran's 
military service and any current left knee disability and the 
relationship between the Veteran's service-connected right 
knee disability and any current left knee disability have not 
been fully explored.  These matters should be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the National 
Personnel Records Center and/or any other 
appropriate repository of records and 
request copies of records for the 
Veteran's service in the United States 
Army from June 2006 to September 2007.  
All efforts to obtain such records should 
be documented in the claims folder.

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
existence and etiology of any current left 
knee disability.  The examiner should 
review the Veteran's claims folder and 
render an opinion as to (1) whether a left 
knee disability currently exists; (2) 
whether there is any relationship between 
any currently identified left knee 
disability and the Veteran's military 
service; and (3) whether there is any 
relationship between any currently 
identified left knee disability and the 
Veteran's service-connected right knee 
disability.  An examination report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for a left knee 
disability both on a direct basis and as 
secondary to the service-connected tight 
knee disability.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

